EXHIBIT 10.3

WAIVER OF EXERCISE AND CONVERSION RIGHTS

            THIS WAIVER OF EXERCISE AND CONVERSION RIGHTS (this "Agreement") is
entered into as of this 24th day of September, 2009 by and among TOR Minerals
International, Inc. (the "Company"), Thomas Pauken and Ida Pauken (each, a
"Unitholder").

RECITALS

            WHEREAS, effective August 21, 2009, the Company accepted
subscription agreements pursuant to which it sold Units (the "Units") to certain
of its related parties and non-related parties (the "August 2009 Offering")
consisting of an aggregate principal amount of $25,000 of its six-percent (6%)
Convertible Subordinated Debentures due May 4, 2016 (the "Debentures"), and the
Debentures comprising a Unit are convertible into 47,170 shares of the Company's
common stock, par value $0.25 per share (the "Common Stock").

            WHEREAS, the Company also issued to each subscriber of a Unit in the
August 2009 Offering warrants (the "Warrants") to purchase 47,170 shares of
Common Stock.

            WHEREAS, each Unitholder purchased one (1) Unit in the August 2009
Offering.

            WHEREAS, in order to comply with certain of the NASDAQ Stock Market
Marketplace Rules, the Unitholders now desire to provide for the waiver of their
conversion and exercise rights under the terms and conditions set forth herein.

AGREEMENT

            NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, agree as
follows:

            1.         The Unitholders hereby agree not to convert the
Debentures acquired in the August 2009 Offering or to exercise the Warrants
acquired in the August 2009 Offering until such time as the Company obtains
stockholder approval for the issuance of shares of Common Stock upon such
conversion or exercise.

            2.         The Company hereby agrees to submit the issuance of
shares of Common Stock upon the conversion of the Debentures and the exercise of
the Warrants acquired by the Unitholders in the August 2009 Offering for
stockholder approval at the next meeting of stockholders of the Company.

--------------------------------------------------------------------------------


EXHIBIT 10.3

            3.         This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, as applied to contracts made and
performed within the State of Texas without regard to principles of conflicts of
law.

            4.         This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

            IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and issued on its behalf as of the date first written above.

TOR MINERALS INTERNATIONAL, INC.

 

By:

/s/ BARBARA RUSSELL

Name:

Barbara Russell

Title:

Acting CFO

 

/s/  THOMAS PAUKEN

Thomas Pauken

 

 

 

/s/  IDA PAUKEN

Ida Pauken

--------------------------------------------------------------------------------